Carlos Williams was tried and convicted for murder in the first degree with recommendation to mercy. He was sentenced to life imprisonment but contends that he should be relieved of that judgment because the evidence does not sustain murder in the first degree.
It is admitted that Carlos Williams killed Otis Copeland at the time and place and in the manner alleged in the indictment but he (Williams) contends that he was acting in self defense in that when he fired the fatal shot, the deceased was approaching him with a drawn gun in a threatening manner.
There is no evidence supporting self defense except that of the defendant and it is flatly contradicted by the physical facts and the evidence of the only witness to the tragedy, Eva McMahison. Other witnesses were near enough to hear the gun fire but none were present. When the deceased was picked up where he fell soon after the killing, there was no weapon on or about his person.
There is considerable evidence to the effect that the killing was the sequel to a drinking levee and that all the parties were intoxicated. This doubtless accounts for the recommendation to mercy as there is ample support for a verdict of murder in the first degree.
  Affirmed. *Page 89
WHITFIELD, acting C. J., and CHAPMAN and THOMAS, J. J., concurring.
BROWN, C. J., absent, not participating.